Title: [Monday April 13. 1778]
From: Adams, John
To: 


      Monday April 13. 1778 This morning the Dutchess Dayen and her Daughter the Marchioness de La Fayette came to Passy to visit me, and enquire after the Marquis.
      This Morning Dr. Franklin, Mr. Lee and myself met in my Chamber and signed and sent the following Letters which I had written and had copied for Signature, in Answer to Letters received.
      
       
       
       
        
         
          To John Ross
         
         
          Mr. John Ross
          Sir
          Passi April 13. 1778
         
         The Papers you mention are in the disposition of Mr. William Lee, who is gone to Germany. It is therefore not in our Power to comply with what you desire. Neither are We able to make you any further Advances. We wish you would send Us, with all convenient expedi­tion, Copies of the Invoices and Bills of Loading, for those goods which were paid for, with the money, We formerly furnished You. We do not think it, within our Province, to make an entire Settlement with you. The Money in Mr. Sweighausers hands, which you say is under the direction and order of Mr. R. Morris, ought to be disposed of according to those orders. The Trade being now free from this country, it seems improper to Us, to give the passports you ask. We are Sir, your most obedient Servants.
         
          B. Franklin
          Arthur Lee
          John Adams
         
         
          P.S. Mr. Wm. Lee is at Frankfort, where a Letter from you will possibly find him: but his stay there is very uncertain.
         
        
       
      
      
       
       
       
        
         
          To Jonathan Williams
         
         
          J. Williams Esqr.
          Sir
          Passi 13. April 1778
         
         We are sorry to inform you that the State of our Funds admits of no farther expenditure, without danger of bringing Us into great difficulties. It is therefore our desire, that you abstain from any farther purchases, and close your Accounts for the present, with as little expence as possible. We also desire to be informed, when the repair of the Arms is likely to be compleated. You judge right in not paying the Twenty Eight Louis, where there is the least Appearance of Trick, for that would encourage a thousand more. Enclosed you have a Copy of Merciers Agreement. We have not yet been able to discover, that Mr. Deane has left among the Papers, any Agreement, with Mr. Monthieu, by which We can settle the difference you mention. Perhaps Mr. Monthieu may have it. We wish to avoid disputes, confusion and expence. We may now expect many American Vessells will come into the French Ports: We hope you may get them to take the Remainder of the Goods already bought on public Account, upon Freight, as is done at Bilbao. We are, Sir, your most obedient humble Servants.
         
          Benjamin Franklin
          Arthur Lee
          John Adams
         
        
       
      
      
       
       
       
        
         
          To John Bondfield
         
         
          John Bondfield Esqr.
          Sir
          Passi April 13 1778
         
         We thank you for the Civility of your favour of the 30th. Ulto. and shall be obliged to you, for the earliest communication of any interest­ing News that may reach your Port. We have the honor to be Sir, your most obedient humble Servants
         
          Benjamin Franklin
          Arthur Lee
          John Adams
         
        
       
      
      
       
       
       
        
         
          To John P. Merckle
         
         
          John P. Merkle Esqr.
          Sir
          Passi April 13. 1778
         
         We have done by our Friends at Amsterdam, who have followed our Orders, every thing that We thought incumbent on Us to do relative to your Affairs, and We do not incline to have any farther concern with them. We are Sir, your most obedient Servants.
         
          B. Franklin
          John Adams
         
        
       
      
      I have inserted these Letters, apparently of little importance, not only because they were some of our first Essays in Business, but because these Transactions began to let me into the Secret of the disputes and Animosities among the Americans in general in France and especially between my Colleagues. Mr. Lee had as yet said nothing to me concerning these Controversies. I was informed afterwards by others that he had said he would be silent on this Subject and leave me to learn by experience the State and course of the public Business and judge for myself whether it had been or was likely to be done right or wrong.
      Mr William Lee who had been a Merchant in London and I believe an Alderman had been appointed by Congress their Commercial Agent and a General Superintendant of all their Commercial affairs. Congress was our Sovereign Lawgiver, Prince and Judge, and therefore whatever was done by their express Authority, We, as I believed ought to respect and obey. Mr. William Lee had appointed Mr. Schweighauser commercial Agent for the United States, under him, and Mr. Schweighauser was a very solid Merchant highly esteemed by every body and highly approved by the Court. Mr. Jonathan Williams a relation of Dr. Franklin, whom I had known in Boston as well as his father, Unkle and Cousin who was a Clerk in my Office, I had the best disposition to favour as far as the public Service and my own Sense of propriety would permit. Dr. Franklin and Mr. Deane had employed him in transactions which appeared to me to be commercial and in this had differed with Mr. Arthur Lee and interfered with the Province of Mr. William Lee. I therefore united with Mr. Lee in this and many subsequent proceedings requiring the Settlement of Mr. Williams’s Accounts. Dr. Franklin finding that two of Us were agreed in Opinion, subscribed the Letter with Us.
      Mr. Ross was neither appointed by Congress, by the public Ministers in France nor by Mr. William Lee, but I suppose was connected in Trade with Mr. Robert Morris, and might have orders from him to purchase Arms or Cloathing or other Articles for public Use, as Mr. Morris was then Chairman of the Commercial Committee of Congress and sometime after appointed Financier. Mr. Ross expected Us to advance him Money to pay for his Purchases and yet did not think him responsible to Us or obliged to send Us his Accounts, Vouchers or even his Powers or Orders. Whatever Mr. Deane or Dr. Franklin had done, before my Arrival, I thought this proceedure more irregular, more inconsistent with the Arrangement of Congress, and every Way more unjustifiable than even the Case of Mr. Williams. Mr. Arthur Lees Opinion and mine were perfectly in Unison upon this point, which Dr. Franklin perceiving, united with Us in subscribing the Letter. But these were grievous disappointments to Mr. Williams and Mr. Ross and all their Friends and consequently occasioned grumblings against Mr. Lee and Mr. Adams.
      Merkle was a Dutchman and another Adventurer, who applied to Us for Assistance, without any fair Claim to it. Whether he had been employed by Mr. Morris or Congress to purchase any thing I know not. But We were not informed of any Authority he had to require Money of Us, and he was accordingly soon answered.
      Mr. Monthieu had been very confidentially connected with Mr. Deane. The famous Contract for old Arms, so injurious to the United States and so dishonourable to all who had any part in it, had been made with Monthieu who was an humble friend of Mr. De Sartine. The Settlement of his Affairs became very troublesome to Us. I made a strict Enquiry of Dr. Franklin, Mr. Lee and others for the Books of Accounts, the Letter Books, the Letters received, the Copies of Letters sent, but no body knew of any. Mr. Lee said there had been no regular Accounts, nor any Letter Book. All agreed that Mr. Deane had done the Business, that he consulted Dr. Franklin only when he pleased, and Mr. Lee rarely if ever. And that all Accounts if any had been kept and all Letters, if any had been written, were carried off, or concealed by him.
      Mr. Beaumarchais was another of Mr. Deanes confidential Friends. This Mans Character as a Writer of Dramas and Memoirs is public enough. His Intrigues as develloped by himself in some of his Writings are curious enough. There is one fact which came to my Knowledge which may be thought of more importance. The confidential Friend of Mr. Beaumarchais at Court was the Queens Treasurer. I was afterwards very formally introduced to him as a Personage of great Power and respectability, and with great solemnity informed that he was the Treasurer to the Queen and the intimate Friend of Mr. Beaumarchais.
      Mr. Holker was the Father of the Mr. Holker who came to America with Mr. Deane, at the same time with Mr. Gerard and who passed in America for a Person of great Consequence, and as Consul General of France. The Holkers, Father and Son, were very intimate Friends of Mr. Deane, but neither had any appointment from King or Minister. Mr. Le Ray de Chaumont was their Patron, and their Occupation wholly as Merchants or rather as Manufacturers chiefly of Cotton, either in Partnership with Mr. Chaumont, or wholly under his direction. Holker the Father often came to see me. And repeatedly related to me his History. He said he owed his ruin to his Grandfather, who as well as his Father was an Inhabitant of Manchester, and a Manufacturer there. Being in the Neighbourhood of Scotland, Manchester was greatly disaffected to the House of Hanover and his Grandfather a furious Jacobite. His grandfather was very fond of him and not less delighted with Porter and strong Beer, with which he regularly got drunk every night. When he began to grow mellow, it was his practice to take his Grandson then a little boy upon his Knee, and his Loyalty to the Steuarts glowing as the liquor inflamed him, he made the Child swear to stand by the Royal House of Stewart as long as he should live. Such was his love and veneration for his Grandfather, that these Oaths thus imposed upon him every evening, although young as he was he knew the old Gentleman to be drunk, made such an impression upon him that he could not help joining in the Rebellion of the Year 1745 in favour of the Pretender. After their defeat by the Duke of Cumberland at Culloden he fled to London and concealed himself as it happened somewhere in the Neighbourhood of Kitty Fisher, who was visited almost every Night by the Duke after his Return from Scotland. Kitty lived very near the Waters Edge, and he had laid a Scheme to seize upon the Duke when in the Arms of his Mistress and hurry him on board a Vessell to carry him directly to France. He had got his Vessel and his Men and every thing prepared, when he found he had been discovered and was obliged to fly to France without his Royal Prisoner. Here he found himself destitute and had subsisted by his Skill in the Manufactures of Manchester some of which he had endeavoured to introduce and establish in this Kingdom. He regretted his Error and his Folly as he always called it, but it was irretrievable. He had formerly endeavoured to obtain a Pardon, but so daring an Attempt upon the Liberty if not the Life of the Duke could not then be pardoned. Perhaps it might now but it was too late. He was too old and had become too much connected in France. The most important of his Connections however, were I believe those with Mr. Chaumont which were of little profit, and one with a French Wife, an old wrinkled Woman, the most biggoted superstitious Catholic in France always counting her Beads and saying her Pater Noster and believing her Salvation to depend upon them. Justice however requires that it should be acknowledged that he always spoke of her with respect and treated her with tenderness. She was possessed of some property, perhaps enough to subsist herself and him. Whether he was concerned with Mr. Chaumont in any Shipments of Merchandize to America particularly to Mr. Langdon of Portsmouth, upon Mr. Deanes recommendation, I know not. That Mr. Chaumont shipped Goods to a considerable Amount, I knew because he shewed me Mr. Langdons Account rendered, in which almost the whole Capital was sunk by the depreciation of Paper Money.
      Holkers Conduct to me was always civil, respectful, social, frank and agreable, and as he spoke English so well and french so tolerably I was always glad to see him and converse with him. But he was al­ways making Apologies for Mr. Deane, and it was easy to see that he regretted very much the loss of his Friend, by whom he had expected to make his fortune, and although he had no other Objection to me, he found that I was not the Man for his Purpose.
      Dr. Franklin, Mr. Lee and myself went to Versailles, were introduced to the Levee of Mr. De Sartine, a vast number of Gentlemen were Attending, in one room after another, and We found the Minister at last, entrenched as deep as We had on a former day seen the Count de Maurepas. The Minister of the Marine, received Us very politely, and shewed Us into his Cabinet, where were all the Books and Papers of his Office. After he had finished the Business of his Levee, he came into the Cabinet to Us, and asked whether I spoke French, and whether I understood French? I should have answered malheureusement (miserably), or point du tout (not at all), but Mr. Franklin answered Un Peu, si Ton parle lentement et doucement (a little if one speaks slowly or moderately).—He then made an Apology to each of Us, seperately in the name of his Lady, for her Absence, being gone into Paris to visit a sick relation. We were soon conducted down to dinner, which appeared to me as splendid as any I had seen, all Elegance and Magnificence. The Company of Gentlemen was numerous, and only four Ladies. During the dinner many other Gentlemen came in who I suppose had dined elsewhere, walked the room, leaned over the Chairs of the Ladies and Gentlemen at Table and conversed with them. After dinner the Company all arose as was usual in France, and went into another room, where a great Additional Number of Gentlemen came in. After some time We retired and went to make a Visit to Madam De Maurepas, the Lady of the prime Minister. The Countess was not at home, and Count Laurigais, who had conducted Us to her Apartments, wrote our Card for Us in the Porters Book “Messrs. Franklin, Lee and Adams, pour avoir l’honneur de voir (to have the honor to see) Madame De Maurepas.” This I believe was the only time that I saw Laurigais. He spoke our Language so well, and seemed to have so much information that I wished for more Acquaintance with him: but finding that he was not a favourite at court and especially with those Ministers who had the principal management of our American Affairs, and hearing from Dr. Franklin and Dr. Bancroft that Mr. Lee and Mr. Izzard had given Offence by too much familiarity with him, I declined any farther Enquiry concerning him. And I never heard that those Gentlemen had any intercourse with him, after that time.
      We then proceeded to the Office of Mr. Rayneval, the first Secretary of Mr. De Vergennes and presented a Copy of my Commission. We then made a Visit to Madam De Vergennes and returned to Passi. My Commission, a Copy of which I presented to Mr. Rayneval, for the Count de Vergennes is in these Words
      
       
       
        
         
          Commission
         
         The Delegates of the United States of New Hampshire, Massachusetts Bay, Rhode Island and Providence Plantations, Connecticutt, New York, New Jersey, Pensylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, to all who shall see these presents, send Greeting.
         Wheras a Trade upon equal terms, between the Subjects of his most Christian Majesty, the King of France, and the People of these States, will be beneficial to both Nations, Know Ye, therefore, that We confiding in the Prudence and Integrity of Benjamin Franklin, one of the Delegates in Congress from the State of Pensylvania, Arthur Lee Esquire of Virginia, and John Adams, one of the Delegates, in Congress, have appointed and deputed, and by these presents do appoint and depute, them the said Benjamin Franklin, Arthur Lee and John Adams, our Commissioners, giving and granting to them, the said Benjamin Franklin, Arthur Lee and John Adams, or to any two of them, and in case of the death, absence or disability of any two, to any one of them, Full Power to communicate, treat, agree, and conclude, with his Most Christian Majesty, the King of France, or with such person or Persons, as shall by him be for that purpose authorised, of and upon a true and sincere friendship, and a firm, inviolable and universal Peace, for the defence, protection and Safety of the Navigation and mutual commerce of the Subjects of his Most Christian Majesty, and the People of the United States, and also to enter into and agree upon a Treaty with his Most Christian Majesty, or such Person or Persons as shall be by him authorised for such purpose, for Assistance in carrying on the present War between Great Britain and these United States, and to do all other Things which may conduce to those desirable Ends, and promising in good faith to ratify whatsoever our said Commissioners shall transact in the Premisses.
         Done in Congress at York Town, this twenty seventh day of Novem­ber, in the Year of our Lord, one thousand, seven hundred and seventy seven.
         In Testimony whereof, the President, by Order of the said Congress, hath hereunto subscribed his Name and affixed his Seal.
         
          Henry Laurens, and a Seal
          Attest Charles Thomson Secy.
         
        
       
      
      On the Morning of this day, before I went to Versailles, I sent for Mr. Le Coeur, the Master of the Pension, or Accademy in Passi, who after shewing me his Conditions, agreed to take my Son, who accordingly packed up his Things, and went to the School, much pleased with his prospect, because he understood that rewards were given to the best Schollers, which he said was an Encouragement. Drawing, Fencing, Dancing and Musick, were taught at that Accademy as well as writing and Greek and Latin.
     